EXHIBIT 10.3

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2009 and the 2010 base salaries approved by the
Compensation Committee of the Board of Directors (“Committee”) on March 26,
2010.

 

Named Executive Officers

   2009 Base
Salaries    2010 Base
Salaries

David S. Haffner, President & Chief Executive Officer

   $ 900,000    $ 922,500

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

   $ 395,000    $ 405,000

Karl G. Glassman, Executive Vice President & Chief Operating Officer

   $ 675,000    $ 692,000

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials

   $ 291,800    $ 312,100

Paul R. Hauser, Senior Vice President, President – Residential Furnishings

   $ 320,600    $ 328,600

The executive officers will also be eligible to receive a cash award under the
Company’s 2009 Key Officers Incentive Plan (filed March 26, 2009 as Appendix B
to the Company’s Proxy Statement) in accordance with the 2010 Award Formula
(filed March 31, 2010 as Exhibit 10.2 to the Company’s Form 8-K). An executive’s
cash award is calculated by multiplying his annual salary at the end of the year
by a percentage (“Target Percentage”) set by the Committee, then applying an
award formula adopted by the Committee for that year. The Target Percentages
applicable to the Company’s principal executive officer, principal financial
officer and other named executive officers are shown in the following table.
Some of the Target Percentages increased in 2010 as reflected below.

 

Named Executive Officers

   2009 Target
Percentages   2010 Target
Percentages

David S. Haffner, President & Chief Executive Officer

   80%   90%

Matthew C. Flanigan, Senior Vice President – Chief Financial Officer

   60%   65%

Karl G. Glassman, Executive Vice President & Chief Operating Officer

   70%   75%

Joseph D. Downes, Jr., Senior Vice President, President – Industrial Materials

   50%   50%

Paul R. Hauser, Senior Vice President, President – Residential Furnishings

   50%   50%

Individual Performance Goals. An executive’s cash award under the Award Formula
for 2010 is based, in part, on individual performance goals established outside
the 2009 Key Officers Incentive Plan (20% relative weight). The assessment of
most of these individual performance goals is inherently subjective and
qualitative. The types of goals for our named executive officers in 2010
include, among other things, strategic planning, talent management/succession
planning, new product development, continuous improvement projects, cost savings
initiatives, compliance improvements, sales and operations planning, development
of new growth platforms, and various improvements at specific global operations.

 